t c memo united_states tax_court william t butler transferee petitioner v commissioner of internal revenue respondent joseph p mcgraw petitioner v commissioner of internal revenue respondent docket nos filed date gregory j klint and douglas r boettge for petitioner william t butler nicky r hay for petitioner joseph p mcgraw john c schmittdiel and melissa j hedtke for respondent memorandum findings_of_fact and opinion foley judge by notices of liability dated date respondent determined deficiencies additions to tax and - - penalties relating to metro refuse inc ’s metro tax years ending date through hereinafter tax years through as follows metro refuse inc additions to tax and penalty year deficiency sec_6653 b a sec_6653 b b sec_6653 b sec_6661 sec_6663 dollar_figure dollar_figure of the interest -- -- --- due on dollar_figure big_number --- -- dollar_figure dollar_figure -- big_number -- -- -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioners are liable as transferees in eguity for dollar_figure relating to metro’s federal_income_tax liability additions to tax penalties and interest as of date findings_of_fact in william butler butler began working in the waste disposal industry as a truck driver in he incorporated metro a waste disposal company servicing commercial customers in the minneapolis st paul metropolitan area twin cities area in metro hired joseph mcgraw mcgraw as its general manager and in he became president and chief financial officer his duties related to personnel financial management accounting equipment acquisition marketing sales and tax_return preparation on date butler transferred to mcgraw a minority interest in metro in the 1970s metro began hauling waste to burnsville sanitary landfill burnsville which was owned by ed kraemer sons inc kraemer sons e rudy victor and david kraemer’s construction company burnsville sent metro monthly invoices and metro paid these invoices by check robert miller miller kraemer sons’ minnesota division manager negotiated the prices for all burnsville customers sometime before the years in issue butler miller and richard wybierala began participating in two schemes that diverted metro funds to butler richard and alice wybierala owned poor richards inc poor richards another twin cities area waste disposal company poor richards did not have the equipment necessary to empty trash containers that required a front-end loader butler agreed to have metro service all of poor richards’s front-end loader customers in exchange for a portion of the fees poor richards collected on those accounts butler periodically submitted to poor richards invoices summarizing the front-end loading subcontract work performed by metro poor richards wrote checks payable to metro or village sanitation inc a defunct waste hauler but rather than deliver the checks to metro richard wybierala wybierala cashed q4e- them and delivered most or all of the proceeds to butler mcgraw knew of this scheme and did not report these funds on metro’s corporate tax returns for the years in issue under another scheme which began in butler directed mcgraw to issue weekly metro checks to poor richards in amounts less than dollar_figure although poor richards did not perform any services these checks were recorded on metro’s general ledger as subcontract work and deducted on metro’s corporate tax returns wybierala routinely cashed the checks and delivered the funds to butler while mcgraw generated vouchers and gave them to metro’s accounts_payable staff neither metro nor butler kept records detailing the cash butler received under these diversion schemes butler gave some of the cash to miller a kraemer sons employee who in turn lowered metro’s dumping fees paying cash to landfill operators in exchange for lower dumping fees was not a common practice in the twin cities area and other burnsville customers did not make such payments ’ saliterman ltd saliterman a certified public accounting practice owned by mark saliterman performed with mcgraw’s assistance yearend reviews of metro’s financial statements and prepared metro’s federal and state_income_tax returns ' pursuant to minn stat ann sec dollar_figure west supp a generally enforced statute commercial bribery is a crime - - saliterman was not aware of and mcgraw and butler did not inform saliterman about the diversion schemes during the years in issue mcgraw supervised the preparation of metro’s forms w-2 wage and tax statement and forms 1099-misc miscellaneous income which he knew did not reflect the funds diverted to butler and signed metro’s tax returns which he knew did not accurately reflect metro’s income and deductions mcgraw did not know the total amount of cash butler kept for himself or with the exception of butler’s payments to miller how the diverted cash was spent in respondent audited metro’s and tax years mcgraw failed to disclose to the auditor that there were income omissions and fictitious subcontract expenses mcgraw subseguently consulted with attorney peter thompson thompson who insisted that metro properly classify all its income and expense items and not file another false tax_return on date saliterman sent mcgraw metro’s federal and state_income_tax returns shortly before metro filed its returns on date mcgraw acting pursuant to the advice of thompson called saliterman and instructed them to reduce the expense for subcontract services by dollar_figure and report that amount as officer’s compensation despite thompson’s advice mcgraw did not instruct saliterman to include on the -- - return amounts butler received from poor richards for front-- loading subcontract services metro’s tax returns reflect that butler and mcgraw received compensation of dollar_figure and dollar_figure respectively metro did not report the reclassified dollar_figure on butler’s forms or w-2 or on metro’s employment_tax returns and did not pay or withhold employment_taxes on it butler did not report that amount on his individual income_tax returns in early butler and mcgraw began negotiations to sell metro to browning ferris industries inc bfi on date browning ferris industries of minnesota inc bfim agreed to purchase metro bfim exchanged big_number common shares of bfi bfim’s parent for metro’s assets in a transaction intended to be a tax-free merger pursuant to sec_368 the merger agreement provided that metro could not transfer the bfi stock to butler and mcgraw until bfi issued financial statements showing the combined operations of metro and bfi on date bfi transferred big_number shares of its stock to butler and big_number shares to mcgraw consistent with their respective and 33-percent interests in metro bfi stock was traded publicly on the new york stock exchange and on date bfi stock’s mean sale price was dollar_figure5 see 46_tc_65 holding that where stock is listed on a recognized continued in the state of minnesota audited metro mcgraw did not disclose to the state auditor and the auditor did not discover the income omissions or fictitious expenses metro was dissolved on date in david kraemer discovered that miller had received kickbacks from metro and filed suit on behalf of kraemer sons against wybierala and butler for unpaid dumping fees on date butler pled guilty to violating sec_7206 relating to metro’s return e aiding_and_abetting the filing of a false corporate return and sec_7206 relating to his individual return ie filing a false personal income_tax return butler admitted knowing that metro’s return did not include all of metro’s taxable_income and agreed to pay dollar_figure million toward his individual and metro’s tax_liabilities in miller pled guilty to violating sec_7201 for failing to report cash received from butler e presenting a false_or_fraudulent_return on date respondent issued petitioners notices of liability in which respondent determined that petitioners as transferees of metro are liable for dollar_figure of corporate continued exchange the mean price between the high and low trading prices on a given date is the fair_market_value for that date revd on other grounds 383_f2d_883 8th cir income_tax statutory additions and interest relating to metro’s tax years through when they filed their petitions butler resided in cape coral florida and mcgraw resided in mahtomedi minnesota opinion respondent contends that metro underpaid its tax_liability for tax years through the underpayments were due to petitioners’ fraudulent actions as officers of metro and petitioners as transferees of metro’s assets are liable for metro’s tax_liabilities pursuant to sec_6901 petitioners contend that there was no underpayment_of_tax attributable to the conduct of metro officers and that the period of limitations relating to metro’s tax years through expired i statute_of_limitations deficiency determination and fraud_penalty in the case of a false_or_fraudulent_return with the intent to evade tax the tax may be assessed or a proceeding in court for collection of such tax may be begun without assessment at any time sec_6501 see also sec_6901 c respondent must establish by clear_and_convincing evidence that for each year in issue an underpayment_of_tax exists and some portion of the underpayment is due to fraud see rule b 740_f2d_659 8th cir affg in part and revg in part tcmemo_1982_466 92_tc_661 a underpayment_of_tax metro’s omitted income respondent determined the amount of metro’s omitted income by compiling checks written by poor richards to metro and village sanitation see sec_446 authorizing the commissioner to reconstruct a taxpayer’s income where the taxpayer fails to maintain adequate_records petitioners contend that the worksheets used to bill poor richards as summarized by mcgraw more accurately reflect income to metro the worksheets were incomplete and not compiled contemporaneously with butler’s receipt of the diverted funds accordingly we sustain respondent’s determinations relating to the amounts of income omitted from metro’s returns metro’s alleged deductions petitioners concede that metro underreported subcontract income during the years in issue metro overstated its subcontract expense in and and all of the funds related to the underreporting and overstatement were diverted to butler petitioners contend without supplying any contemporaneous documentary_evidence or third-party testimony that all funds diverted to butler were used to pay metro’s ordinary and necessary business_expenses e g cash payments for lower dumping fees black-market truck parts compensation to butler and other metro employees etc see franklin v - commissioner tcmemo_1993_184 placing the burden of production on the taxpayer insofar as the taxpayer’s defense to fraud is premised on offsetting deductions a cash payments to miller the cash payments to miller were not ordinary expenses because they were not normal usual or customary and the transactions which gave rise to these expenses were not of common or frequent occurrence in the type of business involved see 308_us_488 41_tc_457 affd 340_f2d_936 7th cir petitioners have not established that other burnsville customers paid cash in exchange for lower dumping fees or that such payments were a common practice in the twin cities area thus the cash payments are not deductible see 290_us_111 moreover sec_162 c disallows deductions for payments that constitute an illegal_bribe illegal kickback or other illegal payment under a generally_enforced_state_law minn stat ann sec dollar_figure west supp a generally_enforced_state_law prohibits commercial bribery see sec_1_162-18 income_tax regs thus pursuant to sec_162 no deduction is permitted for the cash payments to miller b miscellaneous expenses petitioners contend that butler after paying miller spent the remaining funds on metro-related expenses petitioners however give no specific account as to why when or how much of the diverted funds were used to pay metro expenses accordingly metro is not entitled to deductions for these alleged expenses cc officer’s compensation petitioners’ alternative contention is that all funds diverted to butler are deductible by metro as officer’s compensation payments are deductible however only when they are intended as compensation see 98_tc_511 the testimony and documentary_evidence establish and we conclude that metro did not intend these payments to be compensation petitioners’ concessions that metro omitted income and overstated deductions and our holding that metro is not entitled to offsetting deductions establish metro’s underpayment_of_tax for tax years through b fraud fraud is established by proof of intent to evade tax believed to be owing see 102_tc_632 a corporation is liable for fraud if its officer has the fraudulent intent to evade the corporation’s taxes dilbleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir beck v commissioner tcmemo_2001_270 metro’s two officers butler and mcgraw both concede their participation in the two schemes that led to the misrepresentations on metro’s tax returns which mcgraw signed metro’s accounting department under butler’s orders and mcgraw’s supervision did not keep books_and_records relating to the funds diverted to butler mcgraw caused metro to file an incorrect return even after his attorney told him to report the income accurately during metro’s and tax audits neither butler nor mcgraw informed the federal or state taxing authorities about the income omissions and deduction overstatements participants in the schemes primarily dealt in cash and any checks used to facilitate the schemes were written for less than dollar_figure to avoid internal_revenue_service scrutiny petitioners contend that they believed metro’s returns did not reflect an underpayment because butler used the diverted funds to pay metro’s expenses we disagree mcgraw metro’s chief financial officer readily acknowledged that when metro’s return was filed he did not know how much butler was receiving nor what he was doing with the money mcgraw knowingly participated in both schemes by accounting for and causing metro to deduct fictitious subcontract expenses in addition butler pled guilty to violating sec_7206 for aiding_and_abetting the filing of a false corporate return and willfully underreporting income relating to his and tax returns the evidence is clear_and_convincing that metro’s underpayment_of_tax was attributable to the fraudulent actions of its officers mcgraw and butler see davis v commissioner tcmemo_1991_603 holding that the commissioner may prove intent to evade tax by circumstantial evidence see also eg 99_tc_202 evidence of fraud may include substantial_understatement of income inadeguate books_and_records failure to cooperate with tax authorities dealing in cash implausible explanations of conduct given at trial and participation in or concealment of illegal activities we reject petitioners’ contention that in filing metro’s returns petitioners relied in good_faith on the advice of metro’s outside accountants there is no evidence that metro’s outside accountants knew that butler and mcgraw conspired to omit income and deduct fictitious subcontract expenses even if metro’s outside accountants having knowledge of all the relevant facts had instructed petitioners to omit metro’s income and deduct fictitious subcontract expenses such advice would have been so clearly wrong that we could not find that petitioners relied upon the advice in good_faith see 94_tc_637 affd without - published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir cordes fin corp v commissioner tcmemo_1997_162 affd without published opinion 162_f3d_1172 10th cir accordingly the period of limitations has not expired and metro is liable for the deficiencies in its income taxes the sec_6653 additions to tax for fraud and the sec_6663 fraud_penalty il transferee_liability stockholders who have received the assets of a dissolved corporation may be held liable for unpaid corporate taxes sec_6901 283_us_589 respondent has the burden of establishing transferee_liability rule d sec_6902 pursuant to sec_6901 respondent may establish petitioners’ liability in equity if a basis exists under applicable minnesota law for holding petitioners e the transferees liable see 357_us_39 a7 a respondent established a prima facie case in equity respondent established that on date petitioners knew metro underpaid its tax_liabilities for tax years and and petitioners received without consideration liquidating distributions from metro totaling dollar_figure ie butler’s big_number bfi shares plus mcgraw’s - - big_number multiplied by the dollar_figure5 share price thus the debtor made the transfer without receiving a reasonably equivalent value in exchange and the debtor became insolvent as a result of the transfer see minn stat ann secs dollar_figure west 302a west metro’s tax_liability for those years remains unpaid accordingly respondent has established a prima facie case of equitable transferee_liability see 93_tc_475 respondent relied on section dollar_figure of minnesota’s uniform fraudulent transfer act ufta minn stat ann sec_513 to establish that metro was rendered insolvent by the distribution of bfi stock and accordingly the distribution was fraudulent petitioners contend that respondent erred by relying on the ufta to determine whether the transfer was fraudulent rather than sec_302a of the minnesota model business corporation act mbca minn stat ann sec_302a west to determine whether the distribution was illegal section dollar_figure of ufta provides that a transfer is fraudulent as to a present creditor if the debtor made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor became insolvent as a result of the transfer minn stat ann sec_513 similarly sec_302a subdivision of the mbca provides that a distribution is illegal if the corporation is unable to pay its - debts in the ordinary course of business after making the distribution minn stat ann sec_302a subdiv respondent has established that butler and mcgraw caused metro to avoid paying taxes they knew to be owing 117_f2d_36 8th cir 100_tc_180 the liquidating_distribution to petitioners for which metro did not receive anything in exchange from petitioners rendered metro insolvent e unable to pay those taxes in the ordinary course of business accordingly the distribution was a fraudulent transfer pursuant to section dollar_figure of the ufta and illegal pursuant to sec_302a of the mbca we conclude that petitioners’ liability is established pursuant to either statute petitioners also contend that several minnesota statutes of limitation minn stat ann secs dollar_figure west supp 302a and 302a west supp bar respondent’s tax claims we disagree minnesota statutes of limitations are inapplicable to transferee proceedings governed by sec_6901 see phillips v commissioner supra see also 64_tc_797 b petitioners’ rebuttal of respondent’s prima facie case petitioners contend that pursuant to sec_302a subdivision of the mbca petitioners’ liability is limited to dollar_figure of tax dollar_figure of penalties and interest accrued as - of date petitioners contend that they are not liable for any interest accruing after the date of the transfer of assets ie date we disagree there is no authority for petitioners’ position on date butler and mcgraw received bfi stock worth dollar_figure and dollar_figure respectively these amounts were obviously in excess of metro’s tax_liability on that date ie est dollar_figure in cases where the transferred assets exceed the total liability of the transferor the interest being charged is upon the deficiency and is therefore a right created by the internal_revenue_code 37_tc_945 35_tc_393 accordingly petitioners’ liability with respect to interest on metro’s tax_liability is determined pursuant to federal_law ie sec_6601 petitioners contend without citing any authority that the bfi stock they received should be valued at a 40-percent discount because the tax-free characterization of metro’s merger with bfim would have been destroyed had they sold their stock on date this contention is unpersuassive a willing buyer would not be concerned whether the seller recognizes gain as a result of the exchange see 209_f3d_1082 8th cir holding that the proper approach to valuation is to determine what a willing buyer would have paid for the - - property citing 411_us_546 petitioners contend that their liability should be reduced because they allegedly paid dollar_figure of metro’s liabilities after metro’s bfi stock was distributed to them petitioners’ testimony however was devoid of any particulars relating to the allegedly paid expenses in addition petitioners have not established that the allegedly paid liabilities had priority over respondent’s claim relating to tax_liabilities see 59_f2d_66 9th cir affg 21_bta_101 18_tc_1159 affd per curiam 217_f2d_952 9th cir accordingly we reject petitioners’ contention mcgraw contends that his transferee_liability should be reduced because butler in his criminal plea agreed to pay butler’s and metro’s tax_liabilities each transferee however is liable to the extent he received property without adequate_consideration phillips v commissioner u s pincite scott v commissioner supra mcgraw also contends respondent did not take reasonable steps to collect the tax_liability from metro we reject this contention also metro was dissolved in the commissioner is not regquired to proceed against a dissolved corporation before asserting transferee_liability against its stockholders maher v commissioner - - f 2d 8th cir affg in part and remanding in part 56_tc_763 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decisions will be entered for respondent
